Citation Nr: 0828521	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1943 to October 1947.  He died in October 2004; 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death.

When this case was previously before the Board in February 
2007, it was remanded to provide the claimant with the 
opportunity for a personal hearing and for additional 
development.  In April 2007, the appellant withdrew her 
request for a hearing.  The claim as been returned to the 
Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of a February 2007 remand, the Board instructed the RO 
to obtain outstanding records of pertinent treatment of the 
veteran.  The Board specified that the RO should make 
attempts to obtain the following:  records of Dr. B, a 
cardiologist who treated the veteran soon after service; 
records from the Beverly Hospital for the veteran's terminal 
hospital stay; and treatment records from 1999 forward.

A review of the claims file shows that the RO informed the 
claimant of the needed evidence and requested that she either 
submit the records or provide releases to allow VA to obtain 
them on her behalf.  In response, VA received a copy of the 
Beverly Hospital discharge summary for the veteran's terminal 
hospital stay.  She had also indicated, albeit in earlier 
correspondence, that the records of Dr. B were not available, 
as he was dead and his family could not be reached.  The 
first two required development actions are therefore 
considered satisfied.  The records were either obtained or it 
was shown that no reasonable steps could be taken to obtain 
them.

With regard to the veteran's treatment records from 1999 
forward, however, the RO has failed in its duty to assist 
under the Veterans Claims Assistance Act of 2000 (VCAA). 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran 
supplied a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for Dr. GB, who she identified as the veteran's primary care 
physician for the last decade.  The RO made an attempt to 
obtain these records in June 2007, but, in so doing, it 
requested only records from October 2004, and not for the 
entire period of treatment - as was specifically requested in 
the remand.  This is not in compliance with the Board remand.

The Court of Appeals for Veterans Claims has held that "a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by 
this Court or the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand."  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, a further remand 
is required in order to obtain the complete medical records 
from Dr. GB.

Moreover, the Board notes that at no time has the appellant 
been provided with notice complying with the provisions of 
the VCAA.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes service connected 
death benefits, § 5103(a) notice must include a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death, an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition, and 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In this instance, such notice must also include 
information regarding claims for secondary service 
connection, as the appellant claims that the veteran's heart 
condition was related to his service connected anxiety 
disorder.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent (including Hupp v. 
Nicholson, 
21 Vet. App. 342, 352-53 (2007)), to 
include notice of the elements of direct 
and secondary service connection.

The appellant should be asked to provide 
an updated VA Form 21-4142 for Dr. GB, as 
the form contained in the file is now 
expired.  She should also be asked to 
identify and supply a release form for all 
medical providers who treated the veteran 
from 1999 to 2004.

2.  The RO should request complete medical 
records from Dr. GB for at least the 
period of 1999 to 2004.  The RO should 
additionally request records from all 
providers identified by the appellant and 
for whom a proper release is supplied.

3.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the appellant and her 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

